Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 1 of 30 PageID# 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division



 JAMES GHAISAR and KELARA
 GHAISAR, Individually and as Personal
 Representatives and Co-Administrators of the          Civil Action No.
 Estate of BIJAN C. GHAISAR, Deceased

                Plaintiffs,

 v.

 UNITED STATES OF AMERICA

                Defendant.


                                          COMPLAINT

       James and Kelara Ghaisar (together, the “Ghaisar family” or “Plaintiffs”), by and through

their attorneys, bring this Complaint in their official and individual capacities, against the UNITED

STATES OF AMERICA (“UNITED STATES”) pursuant to the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. §§ 2671–2680 and 28 U.S.C. § 1346(b)(1).

       The Ghaisar family alleges as follows:

                                        INTRODUCTION

       1.      This wrongful death and civil rights case is about the egregious, senseless, and

unlawful killing of a young man by two out-of-control law enforcement officers, and racial and

religious profiling by law enforcement officers.

       2.      On November 17, 2017, two United States Park Police officers—Alejandro Amaya

(“Amaya”) and Lucas Vinyard (“Vinyard”)—repeatedly shot Bijan C. Ghaisar (“Bijan”), a twenty-

five-year-old accountant from McLean, Virginia, through the window of his vehicle as he sat,

passive and unarmed, behind the wheel.


                                                   1
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 2 of 30 PageID# 2



       3.      Bijan had driven away from a fender-bender that occurred on the southbound lane

of the George Washington Memorial Parkway, in which his vehicle was the one struck, and where

there was little property damage and no known injuries.

       4.      Following that minor traffic accident, a Park Police cruiser with two officers

inside—Amaya and Vinyard—began pursuing Bijan. A Fairfax County, Virginia police officer

(the “Fairfax Officer”) joined the pursuit and turned on his dashboard video camera. When the

Fairfax Department of Public Safety Communications (“Fairfax Dispatch”) requested to know the

Park Police charges on the vehicle being pursued, Park Police informed Fairfax Dispatch that the

charges on Bijan were for “fleeing from the scene of an accident at this point.”

       5.      The footage from the Fairfax Officer’s dashboard video camera, released in January

2018 by Fairfax County Police Chief Edwin C. Roessler (“Chief Roessler”), shows that Bijan

drove at a reasonable rate of speed while being followed. He did not swerve or put anyone in

danger and, despite his obvious duress, even continued to use his indicator when turning or

switching lanes.

       6.      Bijan stopped on three different occasions while being followed. Each time, either

Amaya or Vinyard, or both, leaped from their patrol car, raced to Bijan’s Jeep, and pointed a gun

at his head through the driver side window.

       7.      The first two times—presumably terrified of the overly aggressive officers—Bijan

carefully and slowly drove away from their brandished weapons.

       8.      At the third and final stop, Bijan came to a complete stop at a stop sign in the Fort

Hunt area of Fairfax County, Virginia. Amaya and Vinyard then blocked Bijan’s Jeep with their

patrol car, and again jumped out of it to confront him with guns drawn.




                                                 2
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 3 of 30 PageID# 3



       9.      Amaya and Vinyard fired nine times into the Jeep, mostly from close range, as

Bijan sat behind the wheel, unarmed.

       10.     Their bullets struck Bijan in the left side of his head and in his right wrist. Three

of the bullets remained lodged in Bijan’s skull.

       11.     At no time did Bijan pose a threat to anyone. Amaya and Vinyard, however,

violated the Constitution and Park Police policy and training both in pursuing Bijan and in using

force against him.

       12.     At the hospital, Bijan remained in a coma until his death. Other federal law

enforcement officers, whose identities have not been revealed to the Plaintiffs, maintained that he

was “under arrest,” and restricted the Ghaisar family’s ability to make medical decisions on his

behalf or even to touch their son.

       13.     After multiple doctors told the family that Bijan would never regain consciousness

and would slowly die of organ failure, the Ghaisar family made the heart-wrenching decision to

remove all life-sustaining equipment.

       14.     Bijan persevered—notwithstanding his horrific injuries—for ten days after Amaya

and Vinyard shot him.

       15.     On November 27, 2017, Bijan Ghaisar died at Inova Fairfax Hospital at 3300

Gallows Road, Falls Church, Virginia 22042—the same hospital where he was born.

       16.     It has been more than 670 days since Amaya and Vinyard shot Bijan, a bright,

positive, and passionate young man who believed in candor, in justice, and in peace. To date, the

federal government has released virtually no information to Bijan’s family about the shooting.

       17.     After twenty-two months, no federal, state, or local government official has

explained to Bijan’s family why Amaya and Vinyard frantically pursued Bijan down the George




                                                   3
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 4 of 30 PageID# 4



Washington Memorial Parkway and into Fairfax, Virginia after he drove away from a minor rear-

end accident—again, involving no known injuries and little property damage—in which he was

the victim.

       18.     After twenty-two months, no federal, state, or local government official has

explained to Bijan’s family why Amaya and Vinyard approached Bijan’s car with weapons drawn

and aimed at his head.

       19.     After twenty-two months, no federal, state, or local government official has ever

explained to the family why Bijan was “under arrest” and could not be touched for most of his

time in the hospital.

       20.     Most importantly, after twenty-two months, no federal, state, or local government

official has ever explained to the Ghaisar family the reasons Amaya and Vinyard fired nine times

into Bijan’s Jeep as he sat behind the wheel, unarmed, in the early evening of November 17, 2017.

       21.     Twenty-two months is too long for any grieving family to live without any

explanation about why law enforcement officers shot and killed their son while authorities sit on

relevant information.

       22.     For months, no federal, state, or local government official would even identify the

officers involved in the shooting, even though virtually every law enforcement agency now does

so shortly after a shooting. However, in March 2019, in response to a subpoena from the Plaintiffs

in support of their Bivens claim filed in October 2018, the Fairfax County Police Department

produced documents indicating that Alejandro Amaya and Lucas Vinyard were the two officers

who shot Bijan while he sat, passive and unarmed, in his car. The Commander of the Office of

Professional Responsibility for the Park Police confirmed the identification of Amaya and Vinyard

as the shooters.




                                                4
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 5 of 30 PageID# 5



        23.     James and Kelara Ghaisar bring this action, individually and in their official

capacity as co-administrators and personal representatives of the Estate of Bijan Ghaisar, to

vindicate Bijan’s statutory and constitutional rights to be free from arbitrary and deadly force.

They seek a declaration that the government violated his rights. They also seek an appropriate

amount of monetary damages for their harrowing and wholly unnecessary grief. The Defendant

is the UNITED STATES.

                                 JURISDICTION AND VENUE

        24.     This action is brought pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C.

§§ 2671–2680 and 28 U.S.C. § 1346(b)(1), and Va. Code Ann. § 8.01-25 and §§ 8.01-50–8.01-56.

        25.     This Court has jurisdiction under 28 U.S.C. § 1331.

        26.     This Court also has exclusive jurisdiction over the FTCA claims in this action

pursuant to 28 U.S.C. § 1346(b) because Plaintiffs allege tort claims against the United States for

the acts of its employees. The precise claims at issue are “claims against the United States, for

money damages, accruing on and after January 1, 1945, for injury or loss of property, or personal

injury or death caused by the negligent or wrongful act or omission of any employee of the

Government while acting within the scope of his office or employment, under circumstances where

the United States, if a private person, would be liable to the claimant in accordance with the law

of the place where the act or omission occurred.” 28 U.S.C. § 1346(b)(1).

        27.     Venue is proper in the Eastern District of Virginia pursuant to 28 U.S.C. § 1391(b)

and 28 U.S.C. § 1402(b) because a substantial part of the events giving rise to Plaintiffs’ claims

occurred in this District.




                                                 5
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 6 of 30 PageID# 6



                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

        28.    On February 24, 2019, pursuant to 28 U.S.C. § 2675(a), Plaintiffs presented written

notice, specifically a completed Standard Form 95 together with an addendum and all pertinent

supportive documents, of their administrative tort claim to the appropriate federal agencies, the

Department of the Interior (“DOI”), and the United States Park Police, through Plaintiffs’ legal

representative. See Attached Composite Exhibit A.

        29.    An Attorney-Advisor in the Department of the Interior’s Office of the Solicitor

provided written notice confirming receipt of Plaintiffs’ administrative claims on February 25,

2019. See Attached Exhibit B.

        30.    On August 27, 2019 the Department of the Interior issued a response to the claims.

The response, which is attached hereto as Composite Exhibit C, stated that “the Department of the

Interior cannot render a disposition on [the] claim” and advised that Plaintiffs may “file suit in an

appropriate United States District Court.”       The Ghaisar family has thus exhausted their

administrative remedies for purposes of their claims under the FTCA. See 28 U.S.C. §§ 2675,

1346.

        31.    Consistent with 28 U.S.C. § 2401(b), Plaintiffs are commencing this action within

six months of the government’s refusal to render a disposition on their claims.

                                   PROCEDURAL HISTORY

        32.    On October 16, 2018, Plaintiffs filed a Complaint (the “October 2018 Complaint”)

against the United States and against John Does 1-10. At the time they filed the October 2018

Complaint, Plaintiffs did not yet know the names of the shooting Park Police officers because the

government was withholding that information.




                                                 6
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 7 of 30 PageID# 7



        33.     Counts I through V of the October 2018 Complaint were against the United States.

Count VI of the October 2018 Complaint was against John Does 1-10.

        34.     On January 30, 2019 this Court dismissed Counts I though V against the United

States, without prejudice. The Court did not dismiss Count VI against John Does 1-10.

        35.     On February 27, 2019 Plaintiffs filed an ex parte motion for expedited discovery,

for the limited purpose of identifying the true names of John Does 1-10 so that Plaintiffs could

serve them with the October 2018 Complaint, now consisting of only Count VI against John Does

1-10. The Court granted Plaintiffs’ motion in part on February 28, 2019.

        36.     On March 12, 2019 in response to Plaintiffs’ request pursuant to United States ex

rel. Touhy v. Regan, 340 U.S. 462 (1951), The Commander of the Office of Professional

Responsibility for the Park Police finally identified Alejandro Amaya and Lucas Vinyard as the

Park Police officers who shot and killed Bijan. The Commander refused, however, to reveal the

names of the other United States government officers and officials involved in the facts set forth

in the October 2018 Complaint and this Complaint. Plaintiffs therefore are still unaware of the

true identities of those individuals.

        37.     Plaintiffs amended their October 2018 Complaint to name Amaya and Vinyard and

served them with that complaint on March 29, 2019. Vinyard and Amaya answered the October

2018 Complaint on June 26 and 27, respectively. That case, Civil Action No. 1:18-cv-1296,

remains pending against Amaya and Vinyard, and against JOHN DOES 3-10. Plaintiffs will

amend their October 2018 Complaint to allege the remaining DOE Defendants’ true names and

capacities when the United States ceases to withhold them, as it ultimately must.




                                                7
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 8 of 30 PageID# 8



                            APPLICABLE SUBSTANTIVE LAW

        38.    The substantive law of the State of Virginia governs the Ghaisar family’s FTCA

claims under 28 U.S.C. § 1346(b)(1) because the Park Police officers’ unlawful conduct occurred

in Virginia.

                                        JURY DEMAND

        39.    Plaintiffs demand a trial by jury in this action for each of their claims triable to a

jury.

                                            PARTIES

        40.    At all times material to the events set forth in this Amended Complaint, Plaintiff

JAMES GHAISAR has been a resident of the Eastern District of Virginia. He is a United States

citizen currently residing in McLean, Virginia.

        41.    Plaintiff James Ghaisar is Bijan’s father and is a personal representative and co-

administrator of the Estate of Bijan Ghaisar. See Attached Exhibit D.

        42.    At all times material to the events set forth in this Amended Complaint, Plaintiff

KELARA “KELLY” GHAISAR has been a resident of the Eastern District of Virginia. She is a

United States citizen currently residing in McLean, Virginia.

        43.    Plaintiff Kelly Ghaisar is Bijan’s mother and is a personal representative and co-

administrator of the Estate of Bijan Ghaisar. See Attached Exhibit D.

        44.    The deceased, Bijan, is not survived by a spouse or children.

        45.    According to Bijan’s death certificate, he died on November 27, 2017. The coroner

listed the manner of death as “homicide.”

        46.    Defendant UNITED STATES is sued under the Federal Tort Claims Act, 28 U.S.C.

§§ 2671–2680 and 28 U.S.C. § 1346, for the tortious acts of its employees.




                                                  8
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 9 of 30 PageID# 9



                                                FACTS

    A. Bijan C. Ghaisar was a fun-loving, gun-hating, sports-crazy young man

        47.     At the time he was shot and killed by the Park Police, Bijan was twenty-five years

old. He was two years out of college, worked as an accountant, and lived in an apartment in

McLean, Virginia near his parents’ home.

        48.     Bijan’s parents, James and Kelly Ghaisar, both grew up in Iran and immigrated to

the United States in the 1970s. Both became citizens of the United States.

        49.     Kelly’s father was the police chief in Shiraz, Iran, and a colonel in Tehran. For this

reason, Bijan grew up with deep respect for law enforcement.

        50.     James and Kelly were married in 1986. Their daughter, Negeen Ghaisar, was born

in 1988, and Bijan was born in 1992. After living in Vienna, Virginia for several years, the family

moved to McLean, where James operated his own accounting practice. Kelly worked as a makeup

artist and as an interior designer, and also sold real estate.

        51.     Bijan was a young man of many passions, including chicken wings and video

games. Like many Americans, he also loved professional football. Bijan was nine years old at the

time of the 9/11 terrorist attacks. After watching the New England Patriots win the Super Bowl

that season, Bijan told his family that the Patriots were his favorite team for inspiring hope again

in America. Bijan named his dog Bruschi, after former Patriots’ linebacker Tedy Bruschi.

        52.     At Langley High School, Bijan played both football and lacrosse. Although he was

not particularly big or athletic, he worked very hard for playing time. He graduated from high

school in 2010.

        53.     For college, Bijan and several friends chose the University of Alabama, not far from

where Bijan’s father had earned his MBA with a specialization in accounting at the University of




                                                   9
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 10 of 30 PageID# 10



South Alabama. But Bijan found it to be too far from home and family. After a devastating

weather event in Alabama his freshman year, Bijan made the decision to transfer closer to home,

to Virginia Commonwealth University (“VCU”).

       54.     Bijan was beloved by his friends. Classmates and fraternity brothers from VCU

describe him as a goofy and jovial friend; a real pleasure to be around. Childhood friends

remember him as fun-loving, comforting, and considerate.

       55.     Bijan graduated from VCU with an accounting degree in 2015 and began working

for his father’s accounting practice. He lived in an apartment in a Fairfax County high-rise.

       56.     Professionally, Bijan aspired to do something to make this world better. He often

expressed this hope to his family.

       57.     Bijan hated very few things, but one thing he hated was guns. He advocated for

peace and nonviolence. After the mass shooting at a movie theatre in Aurora, Colorado, in 2012,

Bijan took to Facebook to say it was upsetting and unacceptable that America had not embraced

gun control.

       58.     On the day he was shot and killed, Bijan ate lunch at his parents’ house, and then

took a walk with his mother. This was the last time Kelly saw Bijan.

       59.     That evening, Bijan had plans to have dinner with his father at 8 p.m. But, Bijan

never showed up.

   B. An Uber driver rear-ends Bijan right before Park Police aggressively pursue him

       60.     In the early evening of November 17, 2017, Bijan was driving on the George

Washington Memorial Parkway (the “Parkway”). His vehicle was a Jeep (“Jeep”) with a vanity

license plate that read “BIJAN.”




                                                10
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 11 of 30 PageID# 11



       61.     Bijan stopped his Jeep and was struck from behind by an Uber driver in a Toyota

Corolla.

       62.     According to the Department of the Interior Investigator’s Traffic Crash Report,

this minor traffic collision happened at about 7:31 p.m. The rear-end collision happened on the

southbound side of the Parkway just north of Alexandria, Virginia.

       63.     According to this report, which is for unknown reasons dated December 1, 2017

(fourteen days after the crash date), Park Police Officer Anthony McSherry investigated the crash

“at the scene,” and determined the crash was not a “hit and run.” He also marked that it did not

cause any “non-motor-vehicle property damage.”

       64.     Park Police Officer McSherry cited the Uber driver for the accident because he

failed to maintain proper control, a standard charge for a rear-end collision.

       65.     The Park Police’s report also said the amount of damage to the Jeep was

“unknown,” even though Park Police could have easily determined this since police had towed the

Jeep to their seizure lot long before the date that the report was issued. Authorities have refused

to give the family any access to the Jeep or Bijan’s personal belongings therein including his

cellphone, wallet, clothing, or music.

       66.     Upon information and belief, Bijan’s Jeep did not sustain any damage. There is no

evidence that anyone was injured and, again, the Park Police report states that no one was.

       67.     Bijan reportedly drove away from the scene without exchanging information with

the Uber driver.

       68.     Upon information and belief, the Uber driver (and perhaps also his passenger)

dialed 911. Upon information and belief, either the Uber driver or his passenger saw Bijan’s

license plate and reported “BIJAN” to the police. Upon information and belief, either the Uber




                                                 11
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 12 of 30 PageID# 12



driver or his passenger reported that the Jeep had tinted windows. Upon information and belief,

Bijan had never tinted any of the Jeep’s windows.

   C. Without putting anyone in danger, Bijan, who had no criminal record, was trying to
      get to safety and away from out-of-control officers who were chasing him

       69.     Several minutes after the traffic accident, a marked Park Police cruiser with two

officers inside—Amaya and Vinyard—began following Bijan’s Jeep heading south on the

Parkway, which is maintained by the National Park Service.

       70.     At approximately 7:37 p.m., the Fairfax Officer joined Amaya and Vinyard’s

pursuit. Video footage of the incident comes from the Fairfax Officer’s dashboard video camera.

Video footage of the pursuit, and the events following the shooting, was also captured by

dashboard video cameras for Fairfax County police vehicles that arrived during and after the

shooting.

       71.     Amaya and Vinyard did not have vehicular or body-worn cameras.

       72.     The footage from the Fairfax Officer’s camera shows Bijan stopped three times

during the pursuit.

       73.     Each time—including the very first time, with absolutely no apparent reason to be

aggressive—the Park Police patrol car pulled close to the Jeep, and Amaya or Vinyard, or both,

leaped from their car and ran to the Jeep brandishing weapons.

       74.     Each time, Amaya or Vinyard, or both, pointed a gun toward Bijan’s head.

       75.     Each time, at least one of them was close enough to touch Bijan’s vehicle, but

neither officer was ever in the Jeep’s path or in harm’s way.

       76.     Most likely out of mortal fear of the overly aggressive officers with their guns

drawn on him, Bijan slowly and carefully drove off the first and second times that Amaya and

Vinyard pulled him over.



                                                12
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 13 of 30 PageID# 13



       77.      Park Police have jurisdiction over the Parkway. Park Police policy on pursuing

vehicles states that officers are authorized to pursue a vehicle only when the driver is suspected of

a felony, or presents a clear and immediate threat to public safety, and also states that “[t]he act of

fleeing and eluding the police shall not in itself be a pursuable offense.” General Order on

Vehicular Pursuits: Number 2205, 2205.01 (B) (June 8, 2018).

       78.      During the pursuit, Bijan appeared to be driving at a reasonable rate of speed and

is not observed swerving, driving erratically, or otherwise placing anyone in danger. The Fairfax

Officer stated that “the speed of the pursuit was between 50-60 miles per hour,” that Bijan’s driving

behavior was “normal” and that his driving speed “never became excessive or dangerous.”

       79.      The Fairfax Officer reported that during the pursuit, traffic was “light” and the

weather conditions were “clear.” And, the officer reported that the pursuit “wasn’t a high-speed

pursuit,” and that Bijan wasn’t attempting to flee. The Park Police evidently agreed, having

already informed Fairfax Dispatch, when requesting assistance with the pursuit, that “speed is 59

miles per hour. Traffic’s clear.”

       80.      At the time he was repeatedly shot and killed by Amaya and Vinyard, Bijan had no

criminal record.

             a. Bijan’s First Stop

       81.      Much of the Parkway where Bijan drove does not have a shoulder on the side of

the road for cars to pull over.

       82.      At 7:38 p.m., Bijan stopped in the right-lane of the Parkway when the marked Park

Police patrol car pulled alongside the Jeep, and one of the Park Police officers leaped from his car

and ran to the Jeep.

       83.      Either Amaya or Vinyard approached Bijan’s window with a gun pointed toward

Bijan’s head.


                                                  13
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 14 of 30 PageID# 14



       84.      This same Park Police officer aggressively jerked Bijan’s car door handle in an

attempt to open his door.

       85.      Bijan slowly drove off.

       86.      This Park Police officer slammed his gun into the driver-side window of Bijan’s

Jeep and dropped something to the ground.

       87.      The Fairfax Officer pulled out to follow Bijan’s Jeep, but the aggressive Park Police

car soon passed the Fairfax Officer.

             b. Bijan’s Second Stop

       88.      At 7:40 p.m., Bijan used his right-turn signal to pull off the Parkway at the West

Boulevard Drive exit. Bijan again stopped in the road.

       89.      Amaya and Vinyard parked their patrol unit slightly in front of Bijan’s Jeep and

one of them ran to his window. Again, at least one officer had his gun drawn. And, again, Bijan

drove off slowly and carefully around the Park Police car while one of the officers kicked the side

of Bijan’s Jeep.

       90.      Bijan drove a short distance from West Boulevard Drive to Alexandria Avenue and

then headed toward Fort Hunt Road with the Park Police and Fairfax patrol cars behind him.

             c. Bijan’s Third Stop

       91.      At 7:41 p.m., at the intersection of Fort Hunt Road and Alexandria Avenue, in a

residential neighborhood in the Fort Hunt area of Virginia, Bijan stopped a third time.

       92.      Bijan stopped at the stop sign, in his lane.

       93.      Amaya and Vinyard pulled their patrol car in front of Bijan’s Jeep.

       94.      As Amaya and Vinyard rushed to Bijan’s car, again with guns drawn, the Jeep

appeared to roll forward slightly and to the right, away from the officers on the left.




                                                  14
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 15 of 30 PageID# 15



        95.      The video does not show any officers, or anyone else, in any danger of the Jeep

striking them.

        96.      Bijan’s window remained closed.

        97.      Amaya and Vinyard were within close range of Bijan, as he sat unarmed behind the

wheel of his Jeep, when they fired 1 nine shots into his vehicle.

        98.      Starting at 7:41:33 p.m., Amaya and Vinyard first fired five shots at Bijan. Then

they paused.

        99.      Then at 7:41:42 p.m., Amaya and Vinyard fired two more shots. Then they paused.

        100.     The Jeep stopped moving entirely.

        101.     Amaya and Vinyard moved closer, and after twelve seconds, the Jeep again began

rolling toward the ditch on the side of Alexandria Avenue, still moving away from the officers.

There was no curb or sidewalk on the ditch side of the road. It appeared as if Bijan’s foot had

slipped off the brake but was not on the gas pedal because the vehicle was rolling slowly toward

the ditch.

        102.     At 7:41:57 p.m., either Amaya or Vinyard, who had holstered his pistol, unholstered

it.

        103.     Amaya and Vinyard fired two more shots at close range.

        104.     There was no threat to either Amaya or Vinyard or anyone else at the time of these

repeated volleys of shots.

        105.     Each and every gunshot constituted an unnecessary and unreasonable use of force.




1
 Plaintiffs do not know, and the government has not revealed, which of the nine shots were fired
by Vinyard and which were fired by Amaya. Plaintiffs therefore refer to the shots as fired by both
officers.


                                                 15
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 16 of 30 PageID# 16



        106.     No other officers at the scene fired any shots.

        107.     The Jeep continued slowly toward the ditch and pitched gently to its side,

contacting the stop sign, where it again stopped.

    D. The officers who fatally shot Bijan violated the United States Constitution and Park
       Police policies and training in pursuing him and using force against him

        108.     Amaya and Vinyard repeatedly and intentionally violated the United States

Constitution as well as Park Police policies and training by their behavior following this minor

traffic accident, including, but not limited to: chasing an individual; chasing a vehicle into another

jurisdiction; parking their vehicle alongside a vehicle they had stopped; aggressively approaching

a stopped vehicle at a run; unholstering their firearms; pointing their firearms at another person;

using a firearm to strike a vehicle; kicking a vehicle; using deadly force initially; and using deadly

force continually and repeatedly over an extended period of time with no provocation or

justification.

            a. General Order on Vehicular Pursuits: Number 2205 (“Order 2205”)

        109.     Order 2205 states that “[a]s soon as practical, the pursuit shall be relinquished to

police units of the entered jurisdiction.” 2205.04 (B)(4).

        110.     The Park Police officers chasing Bijan neither relinquished nor even attempted to

relinquish their pursuit to Fairfax County officers, including the one driving right behind them,

even though they had left the Parkway.

            b. General Order on Use of Force: Number 3615 (“Order 3615”)

        111.     Order 3615 (dated September 28, 1998) instructs Park Police officers to use

“reasonable forms of verbal commands, including volume and tone control” to “avoid having to

escalate to a higher level of force.” 3615.03 (A).




                                                  16
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 17 of 30 PageID# 17



       112.    Here, Park Police officers did not use reasonable forms of verbal commands in

approaching Bijan. Rather, they immediately escalated to a higher level of force in opting to park

alongside Bijan, unholster their guns, aim their guns toward Bijan’s head, and bang their guns on

his window.

       113.    Order 3615 also states that deadly force is permissible “only when necessary, that

is when the officer has a reasonable belief, in light of the facts and circumstances confronting the

officer, that the subject of such force poses an imminent danger of death or serious bodily harm to

the officer or to another person.” 3615.03 (C)(1) (emphasis added).

       114.    There is no basis to believe that the officers reasonably perceived any imminent

danger “of death or serious bodily harm” to themselves or another person. In fact, by approaching

Bijan as aggressively and recklessly as they did in this situation, they made clear that they did not

perceive any danger of death or bodily harm. Thus, the officers’ decision to aggressively pursue

Bijan and use excessive force to seize him is unjustified and unlawful.

       115.    Order 3615 clarifies that “[o]fficers shall not fire at a moving vehicle . . . except

when the officer has a reasonable belief that the subject poses an imminent danger of death or

serious physical injury to the officer or to another person.” 3615.03 (C)(3)(a) (emphasis added).

       116.    To the extent that Bijan’s vehicle was moving at any time when the Park Police

officers shot at Bijan, their actions violated Order 3615.

       117.    Amaya and Vinyard jeopardized Bijan’s safety and the public’s safety when they

fired nine shots into his car at an intersection of a residential neighborhood.

   E. At some point after Amaya and Vinyard shot Bijan four times in the head at close
      range, the Park Police placed him “under arrest” for no known reason

       118.    Bijan urgently required immediate medical attention after the shooting. The Fairfax

Officer noted, after Bijan was removed from the Jeep, the extreme seriousness of his injuries.



                                                 17
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 18 of 30 PageID# 18



Among other things, the Fairfax Officer noted “a brain injury, the brain was coming out the side

of his head . . . brain was exiting his skull.”

        119.    Around five minutes after Amaya and Vinyard fired their final shot, Fairfax officers

on the scene removed Bijan from the Jeep. A Fairfax officer on the scene requested emergency

medical services and relayed to Fairfax Dispatch the urgency of the need for rescue services. Five

minutes later, when emergency medical services still had not arrived, the same Fairfax officer

asked Fairfax Dispatch to “have rescue units step it up.” A Park Police dispatcher, when relaying

the request, “now we need EMS” to the Fairfax dispatcher, stated in apparent disbelief: “This is a

clusterfuck.”

        120.    According to the dashboard video cameras of Fairfax officers at the scene, an

ambulance from Alexandria arrived fifteen minutes after the shooting. The ambulance transported

Bijan to Inova Fairfax Hospital (“Inova Hospital”), the same hospital where he was born.

        121.    Any unnecessary delay in providing Bijan with medical assistance after he was shot

constitutes deliberate indifference to his medical needs and is a deprivation of his rights in violation

of the Constitution.

        122.    The on-call detective for the Fairfax County Police Homicide Unit arrived at the

scene and was advised by Park Police personnel that he would receive a walkthrough after the

scene was processed. The Fairfax detective never received the promised walkthrough. Despite

leaving two business cards with the Park Police personnel and offering them his assistance, the

Fairfax detective was never contacted by Park Police.

            a. Park Police representatives waited five hours before notifying the Ghaisar family
               that Bijan had been critically wounded

        123.    After Bijan arrived at the hospital, Bijan’s personal belongings were collected and

transferred to the custody of a Park Police officer. Nonetheless, though Bijan presumably had



                                                  18
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 19 of 30 PageID# 19



identification on his person and inside his car, Park Police representatives waited about five hours

before notifying James and Kelly Ghaisar about the shooting.

        124.    James Ghaisar, who had been expecting to meet Bijan for dinner, had repeatedly

tried to reach Bijan by cell phone and was waiting to hear back from him.

        125.    Park Police detectives did not knock on the door of James and Kelly’s home until

around 1:00 a.m.

        126.    The two detectives who came to the Ghaisars’ home showed James and Kelly a

picture of the tattoo Bijan had on his torso, lines of Farsi (Persian) script. The tattoo was a spiritual

love poem by Rumi, a 13th-century poet and scholar. Farsi script resembles Arabic script.

        127.    The Park Police detectives told Bijan’s parents that Bijan had been transported to

Inova Hospital because he had been involved in a “shootout.”

        128.    The detectives promised the Ghaisar family that they would meet them at the

hospital to explain how their son was injured. These detectives never met the family at the hospital

and never provided an explanation. The family still has received no explanation from any federal

official.

        129.    Bijan’s parents called their daughter, Negeen Ghaisar, who was in Pittsburgh,

Pennsylvania, to tell her that her only sibling, Bijan, was in the hospital in critical condition.

Negeen Ghaisar and her husband, Kouros Emami, immediately got on a flight to Ronald Reagan

Washington National Airport.




                                                   19
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 20 of 30 PageID# 20



           b. Federal law enforcement obstructed the Ghaisar family’s ability to make
              informed medical decisions for Bijan

       130.    When James and Kelly Ghaisar arrived at the hospital, they were told that they were

not allowed to see their son and were not given any information about how he was hurt.

       131.    Park Police never told the Ghaisar family that two of its officers had shot Bijan.

The Ghaisar family learned this fact—about twelve hours after the shooting—when they saw a

local news story on a hospital waiting area television.

       132.    Throughout the experience at the hospital, Park Police representatives alternately

referred to Bijan as a “perp” or “evidence” and told the Ghaisar family that he was “under arrest,”

even though it was clear to at least one Fairfax police officer present at the scene of the shooting

that Bijan “[didn’t] really seem to be capable of posing a threat.” Bijan was in a coma.

       133.    The Ghaisar family, confused and distraught by these justifications, repeatedly

asked the Park Police to explain why they had arrested Bijan. They also asked Park Police to

provide them with a charging document. The Park Police refused to answer these questions.

       134.    Hospital staff informed the Ghaisar family that Bijan was inoperable. A reviewing

physician noted, “This is a hopeless situation. He will deteriorate to brain death, despite our best

efforts.” Hospital records also document, “Unfortunately this is non-survivable trauma given poor

neurological exam and extent of intracranial injury” and “Severe brain injury which is non-

survivable.”

       135.    Desperate to learn more about Bijan’s condition and manage his medical care,

Bijan’s parents called a close family friend, an affiliate care provider at Inova Hospital. They

reasoned that Park Police would allow a physician who regularly treats patients at Inova Hospital

to enter Bijan’s room.




                                                20
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 21 of 30 PageID# 21



       136.    This doctor attempted to see Bijan. Park Police stopped the doctor from entering,

forcing him to leave the Intensive Care Unit. The doctor told the Ghaisar family that in all his

years of practice, no one had prevented him from attending to a patient.

       137.    The Park Police, and other federal officers, deprived the Ghaisar family of their

right to make informed medical decisions for Bijan. As early as November 18, hospital records

note the “[e]xtremely difficult situation as patient is under arrest and for this reason the family may

not visit the patient. Multiple parties have gotten involved to provide the family with the

information related to the devastating nature of the patient’s injuries and grave prognosis.

Discussions ongoing to continue to provide support for the family in the face of the restrictions.”

       138.    By prohibiting organ donation officials from seeing Bijan or discussing the matter

with the Ghaisar family because Bijan was “evidence,” the Park Police and other federal officers

also interfered with Bijan’s decision to donate his organs.

       139.    Additionally, having law enforcement treat their son as a criminal without

explanation or justification was cruel, incredibly distressing, and unimaginably painful to the

Ghaisar family.

           c. Park Police continued to guard Bijan’s room twenty-four hours a day and
              severely limit the Ghaisar family’s access to him

       140.    The Park Police instructed the Ghaisar family that they could only enter Bijan’s

room two at a time, only at the top of the hour, and limited to ten to fifteen minutes. A physician

“advised [James, Kelly, and Negeen] to spend time with [Bijan] whenever allowed by the police”

but James, Kelly, and Negeen were not permitted to act on that advice. The physician noted, “They

are still in shock.” Hospital records note the impact of this policy on Bijan’s care—under “Goals

of Care,” the records note, “unclear as he is under police custody and family is not even allowed

to make decisions at this time from what I understand.”



                                                  21
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 22 of 30 PageID# 22



        141.      This policy became even more absurd after Kouros Emami—Bijan’s brother-in-

law and a psychologist—took one of the shifts to see Bijan. Kouros is tall, has an athletic build,

and carries a thick, black beard. After Kouros saw Bijan, the Park Police modified their own policy

and said that only one person, guarded by two Park Police officers, could enter at a time. Park

Police claimed this was necessary in case they needed to restrain one of the family members.

        142.      While the Park Police guarded Bijan’s room for approximately three days, the

Ghaisar family set alarms on their cell phones to avoid missing their ten to fifteen-minute window

to see Bijan. They would nap on the hospital floor in between shifts.

        143.      Once inside Bijan’s room, the family’s movements were closely monitored by the

Park Police. One Park Police officer explained that this was because Bijan’s body was “evidence.”

        144.      At one point, the Ghaisar family authorized a chaplain to pray with Bijan. The Park

Police officers guarding Bijan told the chaplain that she could not touch Bijan because he was

Muslim, and Muslims could not be touched by women.

        145.      Bijan was not Muslim.

        146.      After three days, the FBI took over from the Park Police. The FBI relaxed many

of the restrictions on the Ghaisar family’s ability to spend time with their dying son.

        147.      When Park Police Chief Robert MacLean finally visited the Ghaisar family in the

hospital after the shooting, the Ghaisar family called their attorney to join them for the

conversation. Chief MacLean refused to allow the family to record the conversation. Chief

MacLean told the family that while he was sorry for their loss, he was unable to tell them anything.

He went on to say that even if he could tell them something, he would not do so in the presence of

their attorney.




                                                  22
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 23 of 30 PageID# 23



            d. Bijan died on November 27, 2017

        148.    Several doctors told the family that Bijan would not survive and that he was slowly

dying of organ failure. Based on the information provided by the doctors, the family had the

hospital remove the feeding and breathing tubes from Bijan after he had survived in a coma for

nine days. That agonizing decision was made all the more difficult because, as hospital records

note, “Family is still in shock and grieving this situation . . . It will be very difficult for the family

to withdraw care as they are not even allowed to touch him due to the police case.”

        149.    Bijan survived over ten hours without the respirator.

        150.    Bijan was pronounced dead on November 27, 2017.

        151.    The Ghaisar family suffered and continues to suffer severe emotional distress

because federal law enforcement officers denied them opportunities to comfort and spend time

with Bijan in his final days.

        152.    Having federal law enforcement officers prevent them from comforting Bijan

continues to haunt the Ghaisar family as they wonder how much pain and suffering Bijan

experienced from his wounds. The shots Park Police fired at Bijan shattered his teeth and his left

eye. His mother remembers that one of his ears was hanging off and a gap under the bridge of his

nose. And Bijan’s sister, Negeen, recalls sitting near her brother and observing his face swell to

such a large size that she wondered if it would burst. For days, the Ghaisar family had to observe

Bijan without the ability to reach out and comfort him.

        153.    The Ghaisar family continues to suffer from severe emotional distress because

federal officers, including the Park Police, the agency responsible for unlawfully shooting Bijan,

also closed him off from the love, care, and comfort of his family and friends as, day after day,

Bijan lay dying.




                                                   23
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 24 of 30 PageID# 24



   F. Despite pleading with federal law enforcement for information to deal with the pain
      of losing their child and brother, these authorities remain silent on virtually all
      aspects of Bijan’s killing

       154.    Twenty-two months after the Park Police killed Bijan, none of the agencies who

are involved—including the FBI, the Department of Justice Civil Rights Division, or the D.C. U.S.

Attorney’s Office—has substantively commented on the case. They have refused to provide, and

have stood in the way of others providing, the Ghaisar family with significant information in their

possession about the shooting. For example, the Ghaisar family has not been told why Bijan was

pursued, or why he was placed “under arrest” at the hospital.

       155.    U.S. Government officials continue to stand in the way of federal and state Freedom

of Information processes by preventing the Ghaisar family and members of the media from

receiving important information about the shooting.

       156.    Park Police have said that Bijan’s Jeep was involved in an accident, but federal law

enforcement refuses to release significant information about the accident.

       157.    Even now, twenty-two months after Bijan’s shooting, none of the federal agencies

have offered even a bare-bones account to explain why Park Police officers repeatedly opened fire

on Bijan, who—as the video of the incident shows—presented no threat to himself, the officers,

or anyone else.

       158.    In fact, the Ghaisar family was only able to view, in January 2018, the video

documenting their son’s killing because Fairfax County Police Chief Roessler decided to release

it against the wishes of the Department of Justice.

       159.    As “the administrative custodian of the video,” Chief Roessler explained he was

“releasing the in-car video of the U.S. Park Police shooting” “[a]s a matter of transparency to all

in our community, especially the Ghaisar family.” FCPD Media Relations Bureau, Chief Roessler

Releases Video of Nov. U.S. Park Police Shooting in Fairfax Cty., Fairfax Cty. Police Dep’t News


                                                24
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 25 of 30 PageID# 25



(Jan. 24, 2018), https://fcpdnews.wordpress.com/2018/01/24/chief-roessler-releases-video-of-

november-u-s-park-police-shooting-in-fairfax-county/.

       160.    As a result of Bijan’s shooting, injuries, and death, and also as a result of the

disrespectful treatment they endured in Inova Hospital, James and Kelly Ghaisar experienced and

continue to experience severe and lasting emotional and mental distress, including but not limited

to anxiety, depression, fear, nervousness, and despair as a direct result of the violations complained

of herein.

                                  FIRST CLAIM FOR RELIEF

                             Negligence (Wrongful Death Action)
                         pursuant to Va. Code Ann. §§ 8.01-50–8.01-56

       161.    The foregoing allegations are re-alleged and incorporated herein by reference.

       162.    In pursuing, threatening, shooting, and ultimately killing Bijan, Park Police

officers, while working as officers for the UNITED STATES, and acting within the course and

scope of their duties, acted negligently, carelessly, recklessly, and unlawfully, breaching a duty to

act as reasonable officers would under the circumstances.

       163.    Police officers, including Park Police, have a duty to use reasonable care to prevent

harm or injury to others.      This duty includes using appropriate tactics, giving appropriate

commands, giving warnings, not using any force unless necessary, using less-than-lethal options,

and only using deadly force when necessary.

       164.    Park Police officers breached this duty while working as officers for the UNITED

STATES because inter alia, they

                 (a)   failed to act in a manner consistent with their law-enforcement training;

                 (b)   failed to communicate reasonably with Bijan during the pursuit;




                                                 25
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 26 of 30 PageID# 26



                  (c)   failed to use the amount of force that would be deemed necessary by a

                    reasonable officer in a similar situation; and

                  (d)   failed to follow their own policies.

        165.    As a result of the unlawful conduct of the Park Police alleged above, and other

undiscovered negligent conduct as to which the Ghaisar family cannot know the details in the

absence of any disclosure by law enforcement of the facts surrounding the incident, Bijan sustained

fatal injuries that resulted in his death.

        166.    As a further result of the unlawful conduct of Park Police officers, James and Kelly

Ghaisar suffered and continue to suffer sorrow and mental anguish, loss of Bijan’s society,

companionship, comfort, guidance, kindly offices, and advice; Bijan’s reasonable expected

income and his services, protection, care, and assistance, and will continue to be so deprived for

the remainder of their natural lives. They also incurred expenses for Bijan’s care, treatment, and

hospitalization incident to his injuries, and funeral and burial expenses.

        167.    This count is against the UNITED STATES.

                                  SECOND CLAIM FOR RELIEF

                             Wrongful Act (Wrongful Death Action)
                          pursuant to Va. Code Ann. §§ 8.01-50–8.01-56

        168.    The foregoing allegations are re-alleged and incorporated herein by reference.

        169.    Park Police officers, while working as officers for the UNITED STATES, and

acting within the course and scope of their duties, threatened to, and did, use unlawful and

unnecessary force against Bijan when they pursued Bijan.

        170.    Park Police officers, while working as officers for the UNITED STATES, and

acting within the course and scope of their duties, caused bodily harm to Bijan by shooting him

multiple times, including in the head, and killing Bijan, while he was sitting in his car.



                                                  26
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 27 of 30 PageID# 27



       171.    Park Police officers used unreasonable and excessive force when they shot Bijan

without Bijan’s consent and against his will.

       172.    Park Police had no legal justification for threatening to use force or using force

against Bijan, and their use of force while carrying out their duties as police officers was an

unreasonable and unprivileged use of force.

       173.    As a result of the unlawful conduct of the Park Police, Bijan experienced severe

pain and suffering from his injuries.

       174.    As a further result of the unlawful conduct of the Park Police, Bijan died.

       175.    As a further result of the unlawful conduct of Park Police officers, James and Kelly

Ghaisar suffered and continue to suffer sorrow and mental anguish, loss of Bijan’s society,

companionship, comfort, guidance, kindly offices, and advice; Bijan’s reasonable expected

income and his services, protection, care, and assistance, and will continue to be so deprived for

the remainder of their natural lives. They also incurred expenses for Bijan’s care, treatment, and

hospitalization incident to his injuries, and funeral and burial expenses.

       176.    This count is against the UNITED STATES.

                                 THIRD CLAIM FOR RELIEF

                               Personal Injury (Survival Action)
                              pursuant to Va. Code Ann. § 8.01-25

       177.    The foregoing allegations are re-alleged and incorporated herein by reference.

       178.    Police officers, including Park Police, have a duty to use reasonable care to prevent

harm or injury to others.     This duty includes using appropriate tactics, giving appropriate

commands, giving warnings, not using any force unless necessary, using less-than-lethal options,

and only using deadly force as a last resort.

       179.    Park Police officers breached that duty when they shot Bijan multiple times.



                                                 27
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 28 of 30 PageID# 28



       180.    As a result of the negligent and/or intentional acts of its employees, Defendant

UNITED STATES caused Bijan to suffer grave personal injuries. Those injuries caused Bijan to

require treatment at Inova Hospital for ten days following the shooting.

       181.    This survival claim for Bijan’s personal injuries is pled in the alternative to

Plaintiffs’ claims for Bijan’s wrongful death. Plaintiffs will elect between their causes of action

at the appropriate time.

       182.    This count is against the UNITED STATES.

                               FOURTH CLAIM FOR RELIEF

                           Intentional Infliction of Emotional Distress

       183.    The foregoing allegations are re-alleged and incorporated herein by reference.

       184.    The Ghaisar family further alleges that the intentional and reckless conduct of Park

Police officers and other federal officers, including fatally shooting their son, was outrageous and

intolerable.

       185.    Park Police officers and other federal officers undertook these actions with

intentional and reckless disregard of the substantial likelihood of causing severe emotional distress

to the Ghaisar family.

       186.    As a result of the unlawful conduct of federal law enforcement, the Ghaisar family

witnessed their only son struggling for life while in a coma, and thereby suffered extreme

emotional distress, including grief, anxiety, worry, shock, apprehension, terror, and mental

anguish.

       187.    As a further result of the unlawful conduct of federal law enforcement, including

the treatment they suffered while at Inova Hospital, James and Kelly Ghaisar suffered and continue

to endure severe and emotional distress, resulting in acute depression and damage to their well-




                                                 28
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 29 of 30 PageID# 29



being that persist to this day. The Ghaisar family has experienced severe emotional pain and

suffering.

            188.   This count is against the UNITED STATES.

                                              DAMAGES

            189.   As a result of Defendants’ unlawful conduct, Bijan suffered fatal injuries and

monetary damages. His death, on November 27, 2017, injured the Ghaisar family.

            190.   As the surviving parents of Bijan and as personal representatives and co-

administrators of the Estate of Bijan Ghaisar, the Ghaisar family seeks damages to compensate

for, inter alia:

               a. Their sorrow and mental anguish, and loss of Bijan’s society, companionship,

                   comfort, guidance, kindly offices and advice, pursuant to Va. Code Ann. § 8.01-

                   52(1);

               b. Loss of Bijan’s reasonably expected income, and his services, protection, care, and

                   assistance, pursuant to Va. Code Ann. § 8.01-52(2);

               c. Medical and hospital expenses for care, treatment and hospitalization incident to

                   Bijan’s final injuries and death, pursuant to Va. Code Ann. § 8.01-52(3); and

               d. Funeral and burial expenses, pursuant to Va. Code Ann. § 8.01-52(4).

            191.   As a further result of Defendants’ unlawful conduct, the Ghaisar family suffered

damages associated with their severe emotional pain and suffering, in an amount to be determined

at trial.

                                       PRAYER FOR RELIEF

            WHEREFORE, for the reasons stated above, the Ghaisar family respectfully requests that

the Court enter a judgment against Defendant:




                                                   29
Case 1:19-cv-01224-CMH-IDD Document 1 Filed 09/19/19 Page 30 of 30 PageID# 30



      1. Awarding compensatory damages to Plaintiffs in the amount of $25,000,000;

      2. Awarding damages recoverable under Va. Code Ann. § 8.01-25 and §§ 8.01-50–8.01-

          56;

      3. Awarding Plaintiffs attorneys’ fees and costs pursuant to federal and state laws,

          including 28 U.S.C. § 2412; and

      4. Ordering such other and further relief as the Court considers just and proper.



Dated: September 19, 2019                          Respectfully submitted,

                                                   /s/ Thomas G. Connolly
                                                   Thomas G. Connolly (VA Bar No. 29164)
                                                   Roy L. Austin, Jr. (for pro hac vice
                                                   admission)
                                                   HARRIS, WILTSHIRE & GRANNIS LLP
                                                   1919 M Street NW, 8th Floor
                                                   Washington, D.C. 20036
                                                   Telephone: 202-730-1300
                                                   tconnolly@hwglaw.com
                                                   raustin@hwglaw.com

                                                   Counsel for Plaintiffs




                                              30
